The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Claim Rejections – 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
1.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. Non-Obvious Subject Matter:

    PNG
    media_image1.png
    231
    376
    media_image1.png
    Greyscale
           A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 		 

2.	Claims 1-3 and 5-9 are rejected under 35 U.S.C. §103(a) as being unpatentable over Nakajima et al (U.S. Patent No. 9,893,641) in view of Pruitt et al (U.S. Patent No. 8,492,884).	  		Fig. 1  >>>  
In re claim 1, Nakajima discloses a method of manufacturing a chip module 1 used to manufacture an electronic module, comprising: 
- a step of disposing a first electronic element 32V, to be placed on a conductive layer 33V or a metal substrate (not shown), on a first jig (i.e., lower phase module 3 in Fig. 2);  

    PNG
    media_image2.png
    372
    468
    media_image2.png
    Greyscale
- a step of disposing a single first connector 32V on the single first electronic element 324V, 323V in the first jig 3; 			Fig. 2 (or 16) >>>
- a step of disposing a single second electronic element 224V, 223V on the single first connector 32V disposed on first electronic element 324V, 323V in the first jig 3 [Fig. 2];
- a step of disposing a second connector 22V, to be placed on a conductive layer 21, on a second jig (i.e., upper phase module 2 in Fig. 2); and
- a step of reversing the second jig in a state where the second connector 22V is fixed to the second jig 2 and disposing the single second connector on the single second electronic element 224V, 223V [Fig. 2].
Since Nakajima discloses sealing 38 [Fig 2], Nakajima teaches or suggests a conductive adhesive
Pruitt disclosing “an adhesive 40 is shown between the die and leadframes. Adhesive 40 may be a thermally conductive adhesive, thermal compound, solder, electrically conductive adhesive, or other material providing the desired electrical, thermal, and structural characteristics..., while the adhesive is shown in this embodiment as a single material in the three layers of adhesive 40, each layer may be a different material without departing from the scope of the claims” [Fig. 4 and col. 4].
It would have been obvious to a person having skills in the art to have modified the chip module in Nakajima by utilizing a conductive adhesive for the purpose of adhering two adjacent features.
Pruitt also teaches curing the conductive adhesives [col. 6, lns.12-16].
In re claim 2, Nakajima discloses the first jig (i.e., lower phase module 3, in Fig. 2) having a first jig recess corresponding to height of the chip module, or the second jig (i.e., upper phase module 2) having a second jig recess corresponding to height of the chip module 1.
In re claim 3, Nakajima discloses a step of disposing a third connector in the second jig 2, wherein the second jig is reversed in a state where the second connector 22V and the third connector are fixed to the second jig, and the second connector and the third connector are disposed on the second electronic element 224V, 223V via a conductive adhesive (i.e., adhesive 40, in Pruitt).
In re claim 5, Nakajima discloses the first connector 32V has a supporting part (i.e., mold 38, in Fig. 2), and the supporting part contacts with the first jig 3 in the step of disposing the first connector on the first electronic element 324V, 323V via the conductive adhesive (adhesive 40, in Fig. 4 of Pruitt).
In re claim 6, Nakajima discloses that the second connector 22V has an extending part (i.e., terminal 24V, in Fig. 2), and the extending part contacts with the first jig 3 in the step of disposing the second connector 22V on the second electronic element 224V, 223V via the conductive adhesive (40, in Pruitt).
In re claim 7, Nakajima discloses:
. the first connector 32V has a plurality of supporting parts (i.e., molds 38, 28, in Fig. 2), 
. the second connector 22V has a plurality of extending parts (i.e., terminals 34V, 24V, in Fig. 2), the supporting parts 38, 28 contact with the first jig 3 in the step of disposing the first connector 32V on the first electronic element 324V, 323V [Fig. 2], 
. and the extending parts 34V, 24V contact with the first jig 3 in the step of disposing the second connector 22V on the second electronic element 224V, 223V.
In re claim 8, Nakajima discloses a method of manufacturing a chip module 1 used to manufacture an electronic module, the method comprising:
324V, 323V, to be placed on a conductive layer 33V or a metal substrate (not shown), on a first jig (i.e., lower phase module 3 in Fig. 2);
- a step of disposing a second connector 22V, to be placed on a conductive layer 21, on a second jig 2;
- a step of disposing a single second electronic element 224V, 223V on the single second connector 22V in the second jig (i.e., upper phase module 2 in Fig. 2);
- a step of disposing a single first connector 32V on the singly second electronic element 224V, 223V disposed on the second connector 22V in the second jig 2 [Fig. 2]; and
- a step of reversing the first jig 3 in a state where the first electronic element 324V, 323V is fixed to the first jig 3 and disposing the single first electronic element on the single first connector 32V. 
Since Nakajima discloses sealing 38 [Fig 2], Nakajima teaches or suggests a conductive adhesive
Pruitt, teaching an analogous art to that of Nakajima, discloses “an adhesive 40 shown between the die and leadframes. Adhesive 40 may be a thermally conductive adhesive, thermal compound, solder, electrically conductive adhesive, or other material providing the desired electrical, thermal, and structural characteristics..., while the adhesive is shown in this embodiment as a single material in the three layers of adhesive 40, each layer may be a different material …” [Fig. 4 and col. 4].
It would have been obvious to a person having skills in the art to have modified the chip module in Nakajima by utilizing a conductive adhesive for the purpose of adhering two adjacent features.
Pruitt also teaches curing the conductive adhesives [col. 6, lns.12-16].
In re claim 9, Nakajima discloses a method of manufacturing a chip module 1 used to manufacture an electronic module, the method comprising:
- a step of placing a first conductive plate 32V on one side of a first electronic element 324V, 323V, to be placed on a conductive layer 33V 38, in Fig. 2); 
- a step of placing a second electronic element 224V, 223V on one side of the first conductive plate 32V; 
- a step of placing a second conductive plate 22V on one side of the second electronic element; and
- a step of forming a connector by cutting the first conductive plate 32V and forming a second connector, to be placed on a conductive layer 23V, by cutting the second conductive plate 22V [Fig. 2].
Since Nakajima discloses sealing 38 [Fig 2], Nakajima teaches or suggests a conductive adhesive
Nevertheless, such conductive adhesive is known in the chip module art as evidenced by Pruitt disclosing “an adhesive 40 is shown between the die and leadframes. Adhesive 40 may be a thermally conductive adhesive, thermal compound, solder, electrically conductive adhesive, or other material 40, each layer may be a different material without departing from the scope of the claims” [Fig. 4 and col. 4].
It would have been obvious to a person having skills in the art to have modified the chip module in Nakajima by utilizing a conductive adhesive for the purpose of adhering two adjacent features.
Pruitt also teaches curing the conductive adhesives [col. 6, lns.12-16].
Contact Information
3.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
April 13, 2021											    /Calvin Lee/

    PNG
    media_image3.png
    7
    666
    media_image3.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815